Citation Nr: 1047542	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  03-14 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 percent 
for varicose veins of the right leg.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to November 
1953.

This matter was last before the Board of Veterans' Appeals 
(Board) in May 2010, at which time the Board remanded for 
additional development.  The Veteran's claim previously was 
denied in January 2008, but he appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  The 
Veteran and VA filed a Joint Motion for Remand with the Court 
and, in a December 2008 Order, the Court remanded the claim to 
the Board for compliance with the instructions in the Joint 
Motion for Remand.

As TDIU is an element of all appeals of an increased rating per 
Rice v. Shinseki, 22 Vet. App. 447 (2009) and because the Veteran 
contended in a June 2005 letter that he is unable to work because 
of his right leg disability, a claim of entitlement to TDIU has 
been raised, is reflected on the title page, and will be 
addressed in the decision below.  

In January 2008, the Board directed that the RO determine whether 
the Veteran wished to pursue the following claims: entitlement to 
service connection for coronary artery disease and hypertension 
(claimed as heart condition); entitlement to service connection 
for a neuropsychiatric condition; entitlement to service 
connection for scars of the upper arms; entitlement to service 
connection for lumbosacral fibromyositis (claimed as inflammation 
of the skeletal system and muscles); and whether new and material 
evidence had been submitted to reopen a claim for service 
connection for residuals of a ganglion scar of the right hand.  
However, despite referral of these matters in May 2010, the 
record does not reflect any such development and, as such, these 
issues are again REFERRED to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right leg varicose veins are manifested by 
pigmentation, eczema, and edema that can be alleviated with 
elevation.

2.  The record does not reflect that the Veteran has experienced 
hospitalization or that his disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  

3.  The Veteran's right leg varicose vein disability does not 
prevent him from obtaining or maintaining all gainful employment 
for which his education and occupational experience would 
otherwise qualify him.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for right leg varicose veins are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.14, 4.104, Diagnostic 
Code 7120 (2010).

2.  The Veteran does not meet the schedular criteria for an award 
of TDIU and referral for consideration of an extraschedular TDIU 
award is not appropriate.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir. ") and 
the Court of Appeals for Veterans Claims (as noted by citations 
to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).

An April 2002 pre-adjudication letter explained the evidence 
necessary to substantiate the claim for an increased rating for 
right leg varicose veins and informed the Veteran of his and VA's 
respective duties for obtaining evidence.  After adjudication, a 
June 2005 letter reiterated that information, as did April and 
June 2006 letters which also explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-491 (2006).  

Although letters sent after the initial adjudication generally 
represent a timing error (see Pelegrini v. Principi, 18 Vet. App. 
112 (2004)), timing errors can be effectively "cured" by 
providing the necessary additional notice and readjudicating the 
claim in a statement of the case (SOC). Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  The RO readjudicated 
the claim in September 2007 and September 2010 supplemental 
statements of the case.  The Veteran has not been advised in 
compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
but the Court held in Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(2009) that VCAA notice in a claim for increased rating need not 
be "veteran specific" or include reference to impact on daily 
life or rating criteria.  Although Vazquez-Flores v. Shinseki, 24 
Vet. App. 94 (2010), clarified that a claimant should be informed 
of the need to submit evidence demonstrating the effect that 
worsening of a disability has on employment, the Board observes 
that such notice was included in the June 2006 letter.  As such, 
the Board finds that the duty to notify has been met.  

VA has a duty to assist veterans in obtaining evidence necessary 
to substantiate their claims.  The claims file contains VA and 
private medical records as well as reports of VA examinations 
conducted in May 2002, May 2006, and August 2010.  With respect 
to the VA examinations, the Board notes that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination 
reports reflect review of the claims file, examination of the 
Veteran, and description and evaluation of the right leg venous 
disability.  As such, the Board finds that the examination 
findings are sufficient for proper application of the relevant 
rating criteria and adequate for the purpose of adjudication.

As stated above, this claim was remanded in May 2010.  The Board 
directed that the RO/AMC gather recent VA treatment records, make 
another effort to collect any outstanding private medical 
records, notify the Veteran that his Social Security 
Administration (SSA) records had been destroyed, and provide an 
examination to determine the current severity of the disability.  
The claims file reflects that additional VA treatment records 
have been associated with the record.  The Veteran was asked in a 
May 2010 letter to complete authorization forms allowing VA to 
collect any outstanding private medical records, but he did not 
respond to this request.  The May 2010 letter also advised the 
Veteran that his SSA records had been destroyed and notified him 
that he should submit any personal copies of those records to VA; 
he did not respond.  A VA examination was conducted in August 
2010.  The Board finds that the development directed in the prior 
remands has been substantially completed.  Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (noting that substantial compliance, 
not absolute compliance, is required).  

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide the particular claims on appeal.  He has been given ample 
opportunity to present evidence and argument in support of his 
claims.  As such, and pursuant to 38 C.F.R. § 3.655, all relevant 
evidence necessary for an equitable disposition of the Veteran's 
appeal of this issue has been obtained and the case is ready for 
appellate review.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 38 
C.F.R. § 3.103 (2010).

Increased Rating

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole- recorded history.  
38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability 
present also includes consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the functional 
abilities.  

The determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged 
ratings are appropriate for an increased rating claim, if the 
factual findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  At the outset, the Board notes that the Veteran filed 
his claim for an increased evaluation in March 2002.  Therefore, 
the rating period for consideration on appeal begins March 2001, 
one (1) year prior to the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2010). 

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to 
provide sufficient reasons and bases in support of an appellate 
decision exists, there is no need to discuss, in detail, all of 
the evidence submitted by the Veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that the entire record must be reviewed, but each piece 
of evidence does not have to be discussed).  The analysis in this 
decision focuses on the most salient and relevant evidence, and 
on what the evidence shows or fails to show with respect to the 
appeal. The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law 
requires only that reasons for rejecting evidence favorable to 
the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry.  
First, the Board must determine whether the evidence comes from a 
"competent" source.  The Board must then determine if the 
evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 
Vet. App. 303 at 308 (2007) (Observing that once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible).  The third step of this inquiry 
requires the Board to weigh the probative value of the proffered 
evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence").

Ratings shall be based, as far as practicable, upon the average 
impairments of earning capacity; however, the Secretary shall, 
from time to time, readjust this schedule of ratings in 
accordance with experience.  To accord justice in an exceptional 
case in which the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 4.104, Diagnostic Code 7120, 
pertain to varicose veins.  The Veteran's current rating was 
granted pursuant to the criteria in effect prior to January 12, 
1998.  See 62 Fed.Reg. 65219 (Dec. 11, 1997).  However, as the 
Veteran's current claim was filed in March 2002, after the new 
criteria went into effect, the new criteria apply.

Under the provisions of Diagnostic Code 7120, as currently in 
effect, a noncompensable rating is warranted for asymptomatic 
palpable or visible varicose veins.  A 10 percent rating is 
warranted for intermittent edema of the extremity or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or by compression 
hosiery.  A 20 percent rating is warranted for persistent edema 
that is incompletely relieved by elevation of the extremity, with 
or without beginning stasis pigmentation or eczema.  A 40 percent 
rating is warranted for persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  A 60 percent 
rating is warranted for persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  Finally, a total (100 percent) rating is assigned 
for massive board-like edema with constant pain at rest.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (2010).  These evaluations 
are for the involvement of a single extremity. Id., Note.

During an August 2001 VA medical appointment, the Veteran was 
noted to have no leg edema.  A December 2001 treatment note 
reflects no lesions or edema.  An April 2002 treatment note shows 
that the Veteran complained of pain and edema in his legs, but 
the treatment provider did not observe any lesions or edema.

The Veteran was afforded a VA examination in May 2002.  In regard 
to his right leg varicose veins, the examiner noted mild swelling 
of the right ankle.  The examiner concluded that the disability 
was manifested by edema that could be relieved with elevation and 
mild stasis pigmentation, but no eczema.  The examination report 
states that there is no involvement of the deep circulation.

In February 2003, the Veteran was seen for treatment and was 
observed to have no skin lesions, but edema of two (2) 
extremities.  A March 2003 treatment note reveals the absence of 
edema and lesions.  In July 2003, a VA treatment provider noted 
that the Veteran had no skin lesions, but had edema in the left 
(italics added for emphasis) leg.

A March 2005 treatment note reveals that the Veteran did not have 
any observable lesions or edema.  However, he wrote to VA in June 
2005 and contended that he could not perform trades or sports 
activities, such as swimming and running and cycling, because of 
his lower limb disability.  A June 2005 VA treatment note also 
shows that he was not, at that time, experiencing any edema or 
lesions.  Lack of observable symptomatology is noted again in 
August and November 2005 treatment notes.

In May 2006 the Veteran was afforded another VA examination.  The 
examiner noted that the Veteran reported experiencing numbness 
and pain in his right leg after prolonged standing or walking.  
The examination report also reflects that the Veteran reported 
his edema could be partially relieved by elevating the right leg 
at night; he did not report any other treatment for his 
disability.  Upon physical examination, the examiner noted the 
presence of mild eczema and mild statis pigmentation.  However, 
there was not observable edema and the examiner noted that the 
venous disability did not produce persistent edema although the 
Veteran did report pain at rest on the day of the exam.  
Subsequent May 2006 treatment notes reflect that the Veteran did 
not have any observable skin lesions or edema.  

An April 2008 treatment note again reflects an absence of lesions 
or edema.  However, a March 2009 note shows that the Veteran was 
experiencing some right foot discoloration and edema in his 
extremities.  In April 2010, the Veteran was noted to have no 
skin lesions, but some edema in his right foot.  During the April 
2010 appointment, the Veteran reported that he had no skin or 
cardio complaints and stated that he was swimming two (2) to four 
(4) days a week.

The Veteran was afforded another VA examination in August 2010.  
The examination report reflects that the Veteran reported pain in 
his legs that is relieved by elevation.  Upon examination, the 
examiner noted edema of the right leg with stasis 
pigmentation/eczema of the right distal leg and dorsal foot.  The 
examiner stated that the edema was not board-like, could be 
relieved completely with rest and elevation, and that there were 
no ulcerations.  The examiner stated that the disability did not 
have any effects on the Veteran's employment as he was not 
working, but it did prevent him from exercising or participating 
in sports and had severe effects on his ability to perform 
chores.

The Veteran's service-connected disability of varicose veins in 
the right leg is currently rated as 20 percent disabling pursuant 
to 38 C.F.R. § 4.104, Diagnostic Code 7120.  As noted above, a 20 
percent rating is warranted for persistent edema that is 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  Id.  A higher 
disability rating is not warranted unless there is persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  Id.  

Medical records and VA examination reports during the period 
under consideration reflect that the Veteran has never 
experienced persistent edema.  Specifically, period examinations 
reflect that he sometimes has edema in the right leg, and 
sometimes does not.  He has reported, and VA examiners have 
determined that his edema can be relieved with rest, elevation, 
and/or use of compression hosiery.  In regard to pigmentation and 
eczema, such symptoms have been noted, but, like edema, have not 
been noted consistently.  No medical provider has observed, and 
the Veteran has not reported, any ulceration.  The Veteran is 
competent to report his symptoms to VA and the Board finds his 
reports of pain, after prolonged standing or walking, and 
sometimes at rest, credible.  Barr, 21 Vet. App. at 308.  
However, these symptoms, "aching and fatigue in leg," are 
contemplated in the 10 percent disability rating.  38 C.F.R. § 
4.104, Diagnostic Code 7120.

As the record reflects that the Veteran does not have persistent 
edema, the Board finds that he is more than adequately 
compensated by his current 20 percent disability rating.  Since 
there is no basis for assigning an increased rating, there is no 
evidentiary basis for assigning a staged rating pursuant to Hart.  

The Board has considered whether either of the Veteran's right 
leg venous disability presents an exceptional case such that the 
schedular evaluation is inadequate.  However, the record does not 
reflect frequent periods of hospitalization or marked 
interference with employment.  The Veteran did write to VA in 
June 2005, stating that he was unable to work and exercise due to 
his disability, and the 2010 examiner noted that he was unable to 
exercise.  However, he reported to an April 2010 VA health care 
provider that he swims at least two (2) days each week.  No 
medical professional has opined that the right leg varicose vein 
disability renders him unable to work.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  Further, the degrees of disability 
specified in the rating schedule are generally considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  See 38 C.F.R. § 4.1.

Although his disability may interfere with his ability to work, 
such impairment is already contemplated by the applicable 
schedular criteria so that consideration of an extraschedular 
rating is not shown to be necessary.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired).  Therefore, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Total disability rating based on individual unemployability 
(TDIU)

TDIU is an element of all appeals of an increased rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2010) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

VA regulations establish objective and subjective standards for 
an award of total rating based on unemployability.  When the 
Veteran's schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless be 
assigned provided that if there is only one service-connected 
disability, this disability shall be rated at 60 percent or more. 
When there are two or more disabilities, at least one disability 
must be ratable at 40 percent or more, and any additional 
disabilities must result in a combined rating of 70 percent or 
more, and the disabled person must be unable to secure or follow 
a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A 
total disability rating may also be assigned on an extraschedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

The Veteran is currently service connected only for his right leg 
varicose vein disability, which is rated as 20 percent disabling.  
As such, he does not meet the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a).  
However, under 38 C.F.R. § 4.16(b), his case may be referred to 
the Director of Compensation and Pension Services if he does not 
meet the schedular criteria, but is unemployable by reason of 
service-connected disabilities.  The Board's consideration thus 
turns to whether he is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disability.  

He has contended that his right leg disability prohibits him from 
pursuing his trades.  Specifically, the Veteran wrote in a June 
2005 letter that he has at least an eighth grade level education, 
training in welding and masonry, and has (in the past) done 
carpentry work to supplement his income.  He contended that he 
could no longer perform exercise or practice his trades because 
of his lower leg disability, but he also stated that his age no 
longer allows him to perform those activities.

A finding of total disability is appropriate, "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2010).  "Substantially gainful employment" is that 
employment "which is ordinarily followed by the nondisabled to 
earn their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

The Board notes that, effective March 1981, the Veteran has been 
service-connected for a right leg varicose vein disability.  He 
testified at an August 1991 hearing at the San Juan VA RO that he 
had not worked since 1974, after receiving a saphenectomy, 
because of the symptoms of his right leg venous disability.  
However, during an earlier hearing in August 1981, he testified 
that he worked until some days prior to the hearing, but had been 
suspended from his job due to an inability to perform his work 
efficiently.  He has not, during the current appellate period, 
presented any evidence, other than his own lay statements in the 
June 2005 letter, showing that he is unable to obtain or maintain 
all gainful employment for which his education and occupational 
experience would otherwise qualify him.  Further, a portion of 
his June 2005 statement - that he could no longer swim because of 
his lower leg disability - is contradicted by statements made 
during an April 2010 VA treatment session.

The Board notes that a claimant's personal interest may affect 
the credibility of the evidence.  Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  Based on contradictions in the Veteran's 
statements about his employment history and level of impairment, 
the Board finds his testimony not credible and inconsistent. 
Caluza, 7 Vet. App. at 511-512.  Further, he also has informed VA 
that his age is a factor in why he can no longer work or exercise 
and the VA General Counsel concluded that the controlling VA 
regulations provide that determinations as to unemployability are 
to be made without regard to age.  See VAOPGCPREC 75-91.

The Veteran has provided conflicting testimony to VA (that his 
disability renders him wholly unable to work and exercise; that 
he is able to exercise; that his age is a factor in his inability 
to work and exercise) and none of the VA examiners (May 2002, May 
2006, and August 2010) have stated that he is incapable of work 
solely due to his service-connected disability.  As discussed 
above, the Veteran does not meet the criteria for application of 
schedular TDIU criteria.  The Board finds, therefore, that the 
preponderance of the evidence is against a finding that his 
service-connected disability, alone, precludes the Veteran from 
obtaining and maintaining all forms of substantially gainful 
employment.  Thus, the Board finds entitlement to a total 
disability rating based on individual unemployability, on a 
schedular or extraschedular basis, is not warranted.



(CONTINUED ON NEXT PAGE)
In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

A disability rating in excess of 20 percent for varicose veins of 
the right leg is denied.

Entitlement to TDIU is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


